Title: To George Washington from Mary Katherine Goddard, 23 December 1789
From: Goddard, Mary Katherine
To: Washington, George

 
          
            Baltimore, Decemr 23d 1789.
          
          The Representation of Mary Katherine Goddard, Humbly sheweth—That She hath kept the Post Office at Baltimore for upwards of fourteen years; but with what degree of Satisfaction to all those concerned, She begs leave to refer to the number & respectability of the Persons who have publickly addressed the Post Master General & his Assistant, on the Subject of her late removal from Office; And as Mr Osgood has not yet favoured between two and three hundred of the principal Merchants & Inhabitants of Baltimore with an answer to their last application, transmitted to him by Post on the 19th Day of November ultimo, nor with any Answer to sundry private Letters, accompanying the transcript of a like application, made to Mr Burrell when at Baltimore: She therefore, at the instance of the Gentlemen thus pleased to interest themselves on her behalf, lays before your Excellency, Superintendant of that department, as briefly as possible, the nature & circumstances, of what is conceived to be an extraordinary Act of oppression towards her.
          That upon the dissolution of the old Government, when from the non importation Agreement and other causes incident to the Revolution, the Revenue of the Post-Office was inadequate to its disbursements, She accepted of the same, and at her own risque, advanced hard money to defray the Charges of Post Riders for many years, when they were not to be procured on any other terms; and that during this period, the whole of her Labour & Industry in establishing the Office was necessarily unrewarded; the Emoluments of which being by no means equal to the then high Rent of an Office, or to the Attention required both to receive & forward the Mails, as will evidently appear ⟨by⟩ the Schedule, here unto annexed, and therefore, whoever thus established & continued the Office, at ⟨the⟩ gloomy period when it was worth no Person’s Acceptance, ought surely to be thought worthy of it, when it became more valuable. And as it had been universally understood, that no Person would be removed from Office, under the present Government, unless manifest misconduct appeared, and as no such Charge could possibly be made against her, with the least colour of Justice, She was happy in the Idea of being secured both in her

Office, and the Protection of all those who wished well to the prosperity of the Post Office, & the new Government in general.
          That She has sustained many heavy losses, well known to the Gentlemen of Baltimore, which swallowed up the Fruits of her Industry, without even extricating her from embarrassment to this day, although her Accounts with the Post Office were always considered, as amongst the most punctual & regular of any upon the Continent; notwithstanding which She has been discharged from her Office, without any imputation of the least fault, and without any previous official notice: The first intimation on that head being an Order from Mr Burrell, whilst at Baltimore, to deliver up the Office to the Bearer of his Note; and altho’ he had been there several days, yet he did not think proper to indulge her with a personal Interview, thus far treating her in the Stile of an unfriendly delinquent, unworthy of common Civility, as well as common Justice. And although Mr White, who succeeded her, might doubtless have been meritorious in the different Offices he sustained, yet, She humbly conceives, he was not more deserving of public notice & protection in his Station, than She has uniformly been in hers: It must therefore become a matter of serious Importance & of peculiar distress to her, if Government can find no means of rewarding this Gentleman’s Services, but at the Expence of all that She had to rely on, for her future dependence & subsistence.
          That it has been alledged as a Plea for her removal, that the Deputy Post Master of Baltimore will hereafter be obliged to ride & regulate the Offices to the Southward but that She conceives, with great deference to the Post Master General, ⟨mutilated⟩ impracticable, & morally impossible; because the business of the Baltimore Office will require his constant Attendance, & he alone could give satisfaction to the people, if therefore the duties of the Assistant, Mr Burrells’ Office are to be performed by any other than himself, surely it cannot well be attempted by those who are fully occupied with their own; and as two Persons must be employed, according to this new Plan, She apprehends, that She is more adequate to give Instructions to the Riding Post Master, how to act than any other Person possibly could, heretofore unexperienced in such business.
          She, therefore, most humbly hopes from your Excellency’s Philanthropy and wonted Humanity, You will take her Situation

into Consideration; and as the Grievance complained of, has happened whilst the Post Office Department was put under your auspicious Protection, by a Resolve of Congress, that Your Excellency will be graciously pleased to order, that She may be restored to her former Office, and as in duty bound, She will ever pray &c.
          
            Mary K: Goddard
          
        